Corporate Relations One Market, Spear Tower San Francisco, CA94105 1-800-743-6397 Exhibit 99.1 FOR IMMEDIATE RELEASE November 6, 2008 PG&E CORPORATION REPORTS THIRD QUARTER RESULTS · Consolidated net income reported under GAAP was $0.83 cents per share for PG&E Corporation’s third quarter, compared with $0.77 cents per share in the same quarter of 2007. All per-share amounts are on a diluted basis. · Net income for the third quarter was $304 million, compared with $278 million in the same quarter of 2007. (San Francisco) – PG&E Corporation’s (NYSE:PCG) consolidated net income reported in accordance with generally accepted accounting principles (GAAP) was $304 million, or $0.83 cents per share, in the third quarter ended September 30, 2008, compared with $278 million, or $0.77 cents per share, in the same quarter of 2007. The year-over-year difference in earnings is due primarily to an increase of 6 cents per share in the latest quarter reflecting a higher authorized capital investment in utility subsidiary Pacific Gas and Electric Company. “PG&E delivered solid third quarter financial results, notwithstanding the recent economic uncertainty and market volatility,” said Peter A. Darbee, Chairman, CEO and President of PG&E Corporation. “Despite the challenges in the financial markets, we have had ongoing access to capital and over the past few weeks, we have placed more than $900 million of long-term debt, which can be used to fund capital expenditures. These investments will enable us to grow our business and continue to improve services for our customers,” he said. “Looking ahead, our target remains an 8 percent compound annual growth rate in earnings per share through 2011. This outlook assumes that the current unsettled conditions impacting the economy and capital markets will return to normal,” Darbee said. “We continue to see opportunities to build value, and we are focused on ensuring that PG&E remains well positioned to execute on its strategy in the current environment.” Page 1 of 4 EARNINGS GUIDANCE PG&E Corporation’s previous guidance for 2008 earnings from operations is unchanged at $2.90-$3.00 per share. PG&E Corporation is reaffirming its guidance for 2009 earnings from operations in the range of $3.15-$3.25 per share. EPS guidance for 2008 and 2009 assumes that PG&E Corporation’s Pacific Gas and Electric Company utility subsidiary maintains a ratemaking capital structure of 52 percent equity, that it maintains its CPUC- authorized return on equity of 11.35 percent and achieves at least a 12 percent return on equity on its FERC jurisdictional assets, while growing its asset base in line with its forecast, that it earns sufficient incentive revenues for energy efficiency achievements with an anticipated CPUC decision before the end of 2008, and that the Utility realizes planned operational and cost efficiencies.In addition, the targeted EPS growth rate from 2007 through 2011 assumes that a combination of additional capital expenditures beyond the level included in the Utility’s base capital expenditure forecast, energy efficiency incentive revenues, and additional operational and cost efficiencies are achieved. PG&E Corporation discloses historical financial results and bases guidance on “earnings from operations” in order to provide a measure that allows investors to compare the underlying financial performance of the business from one period to another, exclusive of items that management believes do not reflect the normal course of operations. Earnings from operations are not a substitute or alternative for consolidated net income presented in accordance with GAAP (see the accompanying financial tables for a reconciliation of results and guidance based on earnings from operations to results and guidance based on consolidated net income in accordance with GAAP). There were no differences between earnings from operations and consolidated net income as reported in accordance with GAAP for the three month periods ended September 30, 2008 or 2007. Supplemental Financial Information: · In addition to the financial information accompanying this release, an expanded package of supplemental financial and operational information for the quarter will be furnished to the Securities and Exchange Commission and also will be available shortly on PG&E Corporation’s website (www.pgecorp.com). Page 2 of 4 Conference Call with the Financial Community to Discuss Results: · Today’s call at 11:30 a.m. Eastern time is open to the public on a listen-only basis via webcast. Please visit www.pgecorp.com for more information and instructions for accessing the webcast. The call will be archived on the website. Also, a toll-free replay will be accessible shortly after the live call through 9:00 p.m. Eastern time, on November 13, 2008, by dialing 877-690-2093. International callers may dial 402-220-0648. This press release contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2008 and 2009 earnings per share from operations and targeted compound annual growth rate for earnings per share from operations over the 2007-2011 outlook period that are based on current expectations and various assumptions which management believes are reasonable.
